United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 13-1402
                     ___________________________

         Capital Promotions, L.L.C., a Limited Liability Corporation

                     lllllllllllllllllllll Plaintiff - Appellant

                                         v.

                         Don King Productions, Inc.

                    lllllllllllllllllllll Defendant - Appellee
                                   ____________

                  Appeal from United States District Court
               for the Eastern District of Missouri - St. Louis
                               ____________

                         Submitted: August 19, 2013
                           Filed: August 22, 2013
                               [Unpublished]
                               ____________

Before SMITH, BOWMAN, and SHEPHERD, Circuit Judges.
                          ____________

PER CURIAM.
       Capital Promotions, LLC (Capital), appeals the district court’s1 adverse grant
of summary judgment in its diversity action. Based on the following, we conclude
that summary judgment was proper.

       On February 4, 2000, Capital and professional boxer Walter Tyeson Fields
entered into a Promotional Rights Agreement (PRA) granting Capital exclusive
promotion rights for Fields’s fights. Capital promised to promote at least four fights
a year; and if Fields missed a scheduled fight because of injury, Capital could extend
the PRA’s five-year term for the amount of time he was injured. Fields won fights
in September and December 2003, but for disputed reasons did not receive all the
money he was owed under the PRA. He suffered a serious head injury in 2004 and
was unable to fight for about six months. Capital informed Fields’s manager and his
attorneys that it was exercising its right to extend the PRA. Capital promoted a fight
for Fields in October 2004, and planned his next fight for February 25, 2005. Fields
and his manager instead entered into a bout agreement on February 3 with Don King
Productions, Inc. (DKP), and participated in a DKP-promoted fight on February 5.

       Fields initiated in Nevada an arbitration claim for breach of the PRA. The
arbitrator concluded, as relevant, that the PRA’s term was extended by six months
due to Fields’s 2004 injury; that Capital breached the PRA by not promoting a second
fight in 2004, and by not promoting two fights from February to August 2005; that
Fields was thus entitled to payment under the PRA for the three missed fights; and
that Capital did not properly assert any counterclaims against Fields, including its
allegation that Fields breached the PRA by participating in the February 5 fight. A
Nevada state court affirmed the arbitration award.




      1
       The Honorable Henry E. Autrey, United States District Judge for the Eastern
District of Missouri.

                                         -2-
       Capital filed suit against DKP in federal court, claiming that DKP intentionally
interfered with the PRA. The district court concluded that Capital’s claim was barred
by the Nevada arbitration award, and granted DKP’s motion for summary judgment.

        On de novo review, see Payne v. Grinnell Mut. Reinsurance Co., 716 F.3d 487,
490 (8th Cir. 2013), we first note that Nevada law controls whether the arbitration
award precluded Capital’s claim, see Hicks v. O’Meara, 31 F.3d 744, 746 (8th Cir.
1994) (federal court gives preclusive effect to state-court judgment according to
state's law). In Nevada, a prior judgment, including that of an arbitration, is entitled
to preclusive effect when (1) the issue decided in the prior action is identical to the
one presented in the new action, (2) the prior action resulted in a final judgment on
the merits, and (3) the party against whom preclusion is asserted was a party or in
privity with a party to the prior adjudication. See Bennet v. FDIC, 652 P.2d 1178,
1180 (Nev. 1982); see also Int’l Ass’n of Firefighters, Local 1285 v. Las Vegas, 823
P.2d 877, 880 (Nev. 1991) (collateral-estoppel doctrine applies to arbitrations). The
parties agree that the first two elements are met, and we hold that DKP was in privity
with Fields because their contractual relationship is the basis of Capital’s claim. See
Headwaters Inc. v. U.S. Forest Serv., 399 F.3d 1047, 1053 (9th Cir. 2005) (when
interpreting Nevada claim-preclusion law, court stated that parties to contract come
under traditional privity concept (citing Restatement (Second) of Judgments,
§§ 43-61 (1982))).

       In the main, the parties’ disagreements focus not on whether the arbitration has
preclusive effect, but instead on what the arbitrator actually decided. Regardless of
those disagreements, we conclude that Capital’s claim against DKP was precluded
because it could have been raised in the arbitration but was not. See Five Star Capital
Corp. v. Ruby, 194 P.3d 709, 712 (Nev. 2008) (claim preclusion prevents party from
filing another suit based on “same set of facts that were present” in initial suit);
Executive Mgmt. v. Ticor Title Ins. Co., 963 P.2d 465, 473 (Nev. 1998) (“[C]laim
preclusion embraces all grounds of recovery that were asserted in a suit, as well as

                                          -3-
those that could have been asserted.” (quoting University of Nevada v. Tarkanian,
879 P.2d 1180, 1191 (Nev. 1994))); see also Merrill Lynch, Pierce, Fenner & Smith,
Inc. v. Nixon, 210 F.3d 814, 817 (8th Cir. 2000) (arbitrator’s award is final judgment
for purposes of collateral estoppel and res judicata; concluding plaintiff could not
assert claims that had already been ruled upon in arbitration), overruled on other
grounds, EEOC v. Waffle House, Inc., 534 U.S. 279, 285 (2002).

      Accordingly, we affirm the judgment of the district court.
                  _____________________________




                                         -4-